DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites that the straps divide the knuckle section in sections for receiving the fingers, but this limitation is already recited in claim 	 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term "predoniminatly” in claim15 is a relative term which renders the claim indefinite.  The term "predominatly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-14 and 19-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Armstrong et al (US 2009/0192420).  
With respect to claim 1, 
A protective glove comprising:

a wrist section (400) for protecting a wrist of a wearer of the glove; 
a hand section (Figure 1) attached to the wrist section  (area over the wrist) for protecting a hand of the wearer of the glove (Figure 1), 
wherein the hand section comprises a mouthed knuckle section (410) for protecting knuckles (Figure 1) of the wearer of the glove, wherein the mouthed knuckle section comprises an opening for receiving the fingers of a user comprising a hoop or ring (Figure 1, where fingers exit the edge is a hoop) of material surrounding the knuckles of a wearer and the upper portion of a wearer’s palm (Figure 1): and



With respect to claim 2, wherein the glove further comprises a wrist-support tongue  (Figure 2, inside of the laced section) moveable along the wrist section towards the hand section to a position selected by the wearer, the position of the tongue held during use at least in part by the wrist section (Figure 2).

With respect to claim 3, wherein the compression applied by the knuckle compressor is adjustable by selectively securing the strap to the back side of the hand section (420, 330).

With respect to claim 4, wherein the at least one strap is adjustably attached to the hand section or the wrist section, and wherein the compression applied to the knuckle section is adjustable by adjusting the attachment of the strap to the hand section or to the wrist section (para 0021).




With respect to claim 7, wherein the wrist section comprises a wrist covering having a first wrist covering edge and a second wrist covering edge  (see edges joined by the lacing)and wherein the tongue extends at least between the first wrist covering edge and the second wrist covering edge (Figures 1 and 2).

With respect to claim 8,  an adjustable fastener (laces) for tightening the wrist section around a wrist of a wearer.

With respect to claim 9, further comprising an adjustable fastener for tightening the wrist section around a wrist of a wearer, wherein the tongue (interior to the laces)  is attached to the adjustable fastener.

With respect to claim 10,  wherein the wrist section comprises a wrist covering having a first wrist covering edge and a second wrist covering edge, the wrist covering adapted to extend partially around the wrist of a weare (Figures 1 and 2, and wherein the adjustable fastener (laces) connects the first wrist covering edge and the second wrist covering edge and is operable to pull the first wrist covering edge and second wrist covering edge towards each other.

With respect to claim 11, wherein the adjustable fastener comprises:

a lace passing (see figure 1) through at least one lace guide on the first wrist covering edge and at least one lace guide (grommets) of the second wrist covering edge; and
a lace fastener preventing movement of the lace through the lace guides, wherein the adjustable fastener is operable to tighten the lace (figure 1).

wherein the hand section comprises a hand covering having a first hand covering edge and a second hand covering edge, the hand covering configured to extend partially around the hand of a wearer, and wherein the adjustable fastener connects the first hand covering edge and the second hand covering edge and is operable to pull the first hand covering edge and second hand covering edge towards each other.

With respect to claim 13, wherein the first hand covering edge and second hand covering edge of the hand covering meet to define a continuous hand covering edge (Figure two, joined through the material).



With respect to claim 18, wherein the at least one straps divide the knuckle section into sections capable for use in receiving fingers of the wearer (Figures 1 and 2).

With respect to claim 19,

a wrist section (near element 400, figure 2) for protecting a wrist of a wearer of the glove;


a hand section  (area covering the hand figure 1) attached to an end of the wrist section, the hand section for protecting the hand of a wearer of the glove, wherein the hand section comprises a mouthed knuckle  (opening where the hand exits the device) section for protecting the knuckles of a wearer of the glove, wherein the mouthed knuckle section comprises an opening for receiving the fingers of a user comprising a hoop or ring of material  (figures 1 and 2) surrounding the knuckles of a wearer and the
upper portion of a wearer’s palm; and

a knuckle compressor (420, 300) configured to compress the knuckle section (Figures 1 and 2), wherein the knuckle compressor comprises at least one strap (420, 300) extending between a palm side of the hand section to a back side of the hand section(figures 1 and 2), the at least one strap configured to compress a back side of the knuckle section, and the at least one strap being releasably attached to the back side of the knuckle section (Figure 2), and wherein the at least one strap divides the opening of the mouthed knuckle section into finger sections, each finger section configured to receive one or more fingers of a user (Figures 1 and 2). 

With respect to claim 20, said glove comprising: a wrist section (near area 499( for protecting a wrist of a wearer of the glove;

a hand section (area covering the hand)  attached to an end of the wrist section, the hand section for protecting the hand of a wearer of the glove, wherein the hand section comprises a mouthed knuckle section with an opening for receiving fingers  (where the fingers exit the device, figure 1) of the wearer and for protecting the knuckles of the wearer of the glove comprising a hoop or ring of material surrounding the knuckles of a wearer and the upper portion of a wearer’s palm (figures 1 and 2): and

a plurality of straps (420, 300)  at least partially dividing the opening of the mouthed knuckle section into individual finger sections, said straps releasably attachable (para 0021)to the glove to compress the mouthed knuckle section, and wherein the at least one strap divides the opening of the mouthed knuckle section into finger sections, each finger section configured and capable of being used to receive one or more fingers of a user.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangera et al. (US 2018/00278993). The device of Armstrong substantially discloses the claimed invention but is lacking a non-newtonian fluid. 
The device of Bangera et al. teaches the protective material comprises a non Newtonian Fluid (para 0041). It would been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize the material taught by Bangera et al. in order to provide improved protection (para 0041). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Patton (US 4,698,850). The device of Armstrong substantially discloses the claimed invention but is lacking the material.

With respect to claim 15 wherein the glove is predominantly formed of a breathable material (Column 2, lines 50-60).
. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Murray (US 5,685,809).  The device of Armstrong substantially discloses the claimed invention but is lacking the material.
With respect to claim 17,  the device of Murray discloses wherein the wrist section comprises an elasticated cuff (42). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the elastic cuff of Murray in order to provide improved fit.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732